Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 1 of 22 PageID 7084



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

    FEDERAL TRADE COMMISSION,

           Plaintiff,

    v.                                                   CASE # 6:18-cv-862-ORL-37DCI

    MOBE LTD., et al.,

          Defendants.
    ____________________________________ /

    SYNOVUS BANK,

           Intervenor, Counter-Plaintiff,
    v.

    BURTON W. WIAND, SPECIAL RECEIVER,
    and QUALPAY, INC.,

          Counter-Defendants.
    ______________________________________ /

             CLAIMS AND DEFENSES OF INTERVENOR SYNOVUS BANK

           By assertion of this pleading of Claims and Defenses, Synovus Bank (“Synovus”)

    seeks return from the receivership of $6.3 million in reserve account funds (the “Reserve

    Fund”) that Synovus conditionally paid to the Receiver Mark J. Bernet (the “Receiver”) to

    be held in a constructive trust pursuant to an August 8, 2018 Order of this Court. (Doc.

    83) (The “Order, attached as Exhibit A”).

           Synovus files this pleading in response to claims asserted in this case against

    Synovus and the Reserve Fund by the Federal Trade Commission (“FTC”) and by the

    Receiver. This pleading is filed pursuant to Fed. R. Civ. P. 24, which calls for a pleading

    of claims and defenses for which intervention is sought. In addition to ordering payments
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 2 of 22 PageID 7085



    of the Reserve Fund to the Receiver, the Order of August 8, 2018, permitted intervention

    of Synovus. (See, Doc. 57, Non-Party Synovus Bank’s Special Appearance and Motion

    for Emergency Relief from Ex Parte Temporary Restraining Order and, to the Extent

    Necessary, to Intervene. “Synovus Motion”). Synovus appealed the Order but, thereafter,

    voluntarily dismissed the appeal given the interlocutory and non-final nature of the Order.

    Synovus has produced documents to the FTC, the Receiver, and the Special Receiver. The

    Court recently appointed the Special Receiver as to issues concerning Synovus. (Doc. 182,

    May 23, 2019).

           This pleading is the current statement of claims and defenses of Synovus, in line

    with Fed. R. Civ. P. 24, presented in the typical forms of defenses and counterclaims.

    Synovus alleges the following:

                                INTRODUCTION TO DEFENSES


           1.      By the Order, entered without objection by the FTC or the Receiver,

    Synovus intervened in this case.

           2.      Prior to intervention by Synovus and under §13(b) of the FTC Act, 15

    U.S.C. § 53(b), the FTC filed its complaint in this case for injunctive and ancillary relief

    and, to preserve the possibility of effective final relief, inter alia, for a freeze of assets,

    refund of monies, disgorgement of ill-gotten monies, and other and additional just and

    proper relief. (Doc. 1, “Complaint,” p. 35 – 36).

           3.      The FTC also filed its Ex Parte Motion for a temporary restraining order

    seeking a preliminary freeze of assets to make permanent relief possible. (Doc. 3, “Motion

    for TRO,” p. 34). Pursuant to the Motion for TRO, the FTC requested and proposed the




                                                  2
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 3 of 22 PageID 7086



    Order Granting Ex Parte Temporary Restraining Order which the Court entered on June 5,

    2018. (Motion for TRO, p. 3; Doc. 13, “Order Granting TRO”).

           4.      As requested by the FTC under the form of the Order Granting TRO which

    the FTC proposed to the Court, the Order Granting TRO entered relief against non-parties.

    The Order Granting TRO denominated non-parties as “Asset Holders and Other Third

    Parties.” (Order Granting TRO, p. 8). Synovus was one of those Third Parties.

           5.      As requested by the FTC under its form of order, the Order Granting TRO

    ordered merchant and acquiring banks to hold, preserve, and retain control of any credits,

    debits or charges including reserve funds. (Doc. 13, p. 8). Therefore, the Order Granting

    TRO purported to assert judicial power over Synovus because Synovus held and controlled

    the Reserve Fund as credit.

           6.      After the Synovus Motion sought intervention, the FTC reasserted its claims

    as to Synovus in its response to the Synovus Motion, alleging, inter alia, “that the MOBE

    reserve was funded by payments that defrauded consumers made to MOBE, that MOBE

    (and now the Receiver) owns the reserve funds, and that there are no equitable or other

    reasons to justify allowing Synovus or Qualpay to use MOBE reserve funds to reimburse

    themselves for chargebacks.” (Doc. 78, Federal Trade Commission’s Opposition to Non-

    Party Synovus Bank’s Motion for Emergency Relief, p. 10).

           7.      The Receiver asserted like claims in its response, alleging “[t]he $6.3

    million held by Synovus in the reserve account is MOBE’s money. Because the funds are

    owned by MOBE, they should be turned over to the Receiver.” (Doc. 77, Receiver’s

    Response in Opposition to Intervenor Synovus Bank’s Emergency Motion to Modify

    Temporary Restraining Order and Incorporated Memorandum of Law, p. 4). In addition,




                                                3
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 4 of 22 PageID 7087



    the Receiver claimed “Synovus should be treated like any other claimant…. The Receiver

    should be able to broadly and equitably administer the Receivership fund amongst all

    injured consumers and claimants, using all of the Receivership Assets available.” (Id., p.

    7). The Receiver incorporated claims of equitable powers which he had earlier asserted

    against Qualpay, Inc. (“Qualpay”), including purported equitable powers to prevent

    “inequitable distribution,” and to fashion at the Court’s direction an “equitable remedy

    taking into account all factors and all injured consumers and claimants, and with all the

    Receivership assets available to him in this process.” (Id., pp. 1, 2, 5, 7).

              8.   The Synovus Motion contested the claims of the FTC and the Receiver.

    Synovus raised multiple defenses and claims including inter alia the following: (i) the

    Order Granting TRO imposed a damage remedy upon Synovus, and the FTC sought to

    impose liability on Synovus (Synovus Motion, pp. 1, 2); (ii) the FTC lacked jurisdiction

    over financial institutions such as Synovus (Id., p. 2); (iii) Synovus had a right of control

    over, and a security interest as belt and suspenders in, the Reserve Fund (Id., pp. 2, 11);

    (iii) the MOBE defendants had no extant interests in the Reserve Fund (Id., pp. 8, 13); and

    (iv) the FTC and Receiver’s claims were in contravention of federal regulatory rules. (Id.,

    p. 15).

              9.   (a)     Ruling the Reserve Fund was owned by MOBE, and given the

    claims for relief of the FTC and Receiver, the Court by its Order directed turnover of the

    Reserve Fund, to which Synovus complied. The Court denied modification of the Order

    Granting TRO as requested by Synovus. (Order, p. 13). The Order was an interlocutory

    ruling pursuant to terms of the temporary restraining order, not a final judgment. The Court

    thereafter entered a preliminary injunction under the Complaint as stipulated by MOBE




                                                   4
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 5 of 22 PageID 7088



    defendants, but not stipulated by Synovus.       (Doc. 102, Order Approving Stipulated

    Preliminary Injunction, 9/5/2018).

                   (b)      Except for the grant of intervention, the interlocutory ruling on

    ownership, the denial of the request by Synovus to modify the Order Granting the TRO,

    and the turnover to the Receiver, the Court entered no rulings as to Synovus. For example,

    the Court did not address other issues including, inter alia, issues of the FTC jurisdiction

    and hence the Court’s power in respect to the Reserve Fund; equitable powers of the Court

    and the Receiver as against the Reserve Fund; and the right of Synovus to use the Reserve

    Funds to cover chargebacks.

           10.     The FTC and Receiver acknowledged the Order is interlocutory. The

    Receiver and FTC stated that Synovus as well as Qualpay are entitled to assert their claims

    to the Reserve Fund, as stated before the Eleventh Circuit Court of Appeals in the appeal

    of the Order which Synovus ultimately dismissed as follows: “The district court

    presumably will determine the disposition of the funds in the course of the litigation below

    and the order in which it does so will be reviewable on appeal from the final judgment,”

    (Exhibit B, FTC’s Response to Jurisdictional Question, before the Eleventh Circuit Court

    of Appeals p. 12, joined by Appellee/Receiver, “Mark J. Bernet’s Response to

    Jurisdictional Question,” attached as Exhibit C).

                 ASSERTION OF DEFENSES OF SYNOVUS TO CLAIMS OF
                 THE FTC AND THE RECEIVERSHIP AGAINST SYNOVUS

           11.     Synovus asserts its defenses to the claims of the FTC, and the Special

    Receiver, as follows:

                   (a)      Jurisdiction of the FTC under Sections 5(a) and 13(b) (15 U.S.C. §§

    45(a), 53(b)) and the power of this Court incident to that jurisdiction, does not extend to



                                                 5
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 6 of 22 PageID 7089



    making claims against Synovus as a bank insured by the Federal Deposit Insurance

    Corporation, or ordering turnover of funds within the possession and control of Synovus,

    which would and did result in liability, loss, and disgorgement of Synovus. Synovus

    incurred liabilities as a result of its obligation to pay chargebacks of approximately

    $20,000.000. As a result, the Order of this Court imposed liability and loss of Synovus in

    the amount of the Reserve Fund which otherwise would have reduced the amount of

    liability and loss.

                    (b)    Given the FTC does not have power to seek turnover of the Reserve

    Fund, the receivership ordered by this Court likewise is so limited in the exercise of powers

    beyond the reach of the FTC.

                    (c)    Given the lack of jurisdiction expressly stated under §5(a)(2) of the

    FTC Act, the FTC, this Court and the receivership have no power under §13(b) of the FTC

    Act to enter injunctive relief against Synovus or any other equitable or ancillary relief.

                    (d)    The equitable and ancillary powers as to disgorgement or seizure of

    funds asserted by the FTC and derivatively the Receiver to claim an interest in the Reserve

    Fund are an invalid extension of Section 13(b) of the FTC Act, under a well-founded

    argument for modifying existing law, and are invalid as against Synovus.

                    (e)    The claims of the FTC and the receivership fail to state claims for

    relief. Synovus held rights to the Reserve Fund by way of rights of control, rights under

    Article 4 of the Uniform Commercial Code, and rights of a secured creditor under Article

    9 of the Uniform Commercial Code.

                    (f)    Synovus holds superior rights to control, possession, and disposition

    of the reserve fund.




                                                  6
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 7 of 22 PageID 7090



                   (g)     Synovus is a holder-in-due-course.

                   (h)     The receivership has no equitable powers to deny or avoid the rights

    of Synovus.

                   (i)     To the extent of any legitimate equitable power exercised or to be

    exercised by the receivership, the receivership is barred by the equitable doctrines of

    unclean hands and of she who seeks equity should do equity. The receivership stands in

    the shoes of MOBE.

                   (j)     The receivership has limited to no standing. The receivership stands

    in the shoes of MOBE.

                   (k)     The receivership is bound to the actions and omissions of the MOBE

    defendants, and is barred by the doctrine of in pari delicto.

                   (l)     To the extent the Order determined, or the FTC or the receivership

    argued that, Synovus had a security interest in the Reserve Fund, the FTC or the

    receivership is judicially estopped.

                   (m)     Any and all claims of the FTC and the receivership against Synovus

    are denied.

           12.     Synovus files this Defense in its capacity as an intervenor for the limited

    purpose of asserting its rights to the Reserve Fund under the putative in rem and

    receivership jurisdiction of this Court. Synovus does not consent to personal jurisdiction.

                         COUNTERCLAIM OF SYNOVUS AGAINST
                         THE SPECIAL RECEIVER AND QUALPAY
           13.     This is an action to establish that Synovus is entitled to possession and

    control over the Reserve Fund in the form of a credit presently in a bank account of the

    receivership at Valley National Bank. Synovus seeks a declaratory and/or final judgment



                                                  7
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 8 of 22 PageID 7091



    that the receivership shall promptly return the Reserve Fund to Synovus for purpose of

    securing and reducing liability and payments of Synovus for chargebacks of MOBE, and

    that Synovus has superior rights to the Reserve Fund as against the receivership and

    Qualpay.

             14.   The Order did not extinguish the rights of Synovus in the Reserve Fund, but

    instead directed transfer of the Reserve Fund from Synovus to a bank account of the

    receivership to be held in a “constructive trust.” Synovus has the following rights to the

    Reserve Fund which Synovus acquired and perfected prior to transfer of the Reserve Fund

    to the Receiver:

                   (a)    Rights to control, to enforce, and/or to draw upon the Reserve Fund;

    and/or

                   (b)    Rights of perfected security interests in the Reserve Fund. These

    security interests were and are for the purpose of securing liabilities and indebtedness

    owed, due, and payable to Synovus.

    (Collectively “Rights in the Reserve Fund”).

             15.   The Rights in the Reserve Fund were not extinguished but instead carried

    over as against the receivership and any other interested persons including Qualpay.

             16.   Synovus files this Counterclaim in its capacity as an intervenor for the

    limited purpose of asserting its rights to the Reserve Fund under the purported in rem and

    receivership jurisdiction of this Court. Synovus does not consent to personal jurisdiction.




                                                 8
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 9 of 22 PageID 7092



                                         BACKGROUND

    A.     Merchant Agreement – Synovus

           17.     (a)     The     MOBE       business    (“Merchant”),     by    and    through

    MOBEProcessing.com, Inc., a/k/a MOBE USA, entered into a merchant banking

    relationship with Synovus and Qualpay. Under that relationship, Merchant agreed to and

    operated under a Merchant Card Processing Agreement with Synovus and Qualpay, a copy

    of which is attached as Exhibit D. (“Merchant Agreement”).

                   (b)     The Merchant Agreement provided as follows:

                           This Merchant Card Processing Agreement is for merchant card
                           payment processing services between the merchant (“Merchant”)
                           that signed the Application (the “Application”) and Synovus Bank
                           (the “Merchant Bank”) and Qualpay, Inc. (the “Processor”). The
                           Processor and the Merchant Bank are collectively hereinafter
                           referred to as the “Bank”. Processor and Merchant Bank reserve the
                           right to allocate Bank’s duties and obligations amongst themselves
                           as they deem appropriate in their sole discretion, and Merchant Bank
                           or Processor may jointly or individually assert or exercise any rights
                           or remedies provided to Bank hereunder.

    (Merchant Agreement, p. 1-2).

           18.     (a)     Under the Merchant Agreement, Synovus agreed to serve as a

    merchant bank for processing credit card payments. This involved an agreement to

    perform related services including, but not limited to: (a) providing settlement procedures

    for debits and credits to banking accounts and systems pursuant to the applicable rules of

    Visa, Inc. (“Visa”), MasterCard Corporation (“MasterCard”) and Discover; and (b)

    contributing to the financial stability of financial institutions participating in the payment

    systems.

                   (b)     Synovus is what is known in the payments industry, and under the

    rules promulgated by the card brand (e.g., Visa, MasterCard, and Discover), as an acquiring



                                                  9
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 10 of 22 PageID 7093



     bank, meaning Synovus, through agreements with the card brands, was granted access to

     technological infrastructure through which payment card transactions were processed.

            19.     Pursuant to the terms of the Merchant Agreement, Synovus, Qualpay, and

     Merchant agreed Merchant would only be entitled to payment related to charges associated

     with Merchant’s business after satisfaction of chargebacks, as discussed more fully below.

     Any credits to which Merchant might have been provided were provisional:

                           Merchant Bank will provide provisional credit to Merchant for each
                           valid Charge which Merchant submits to Bank by crediting
                           Merchant’s Settlement Account, provided Merchant Bank has
                           received settlement for the valid Charge through the interchange
                           procedures specified by the Card Network….Merchant Bank is not
                           obligated to provide provisional credit to Merchant for Charges
                           submitted that are not valid Charges, and may suspend or
                           discontinue any provisional credit in Merchant Bank’s and/or
                           Processor’s sole and absolute discretion, including for any reason
                           that would justify termination of this Agreement. Each provisional
                           credit from Merchant Bank to Merchant will be subject to
                           Adjustment, including revocation, upon Bank’s further review and
                           verification. Provisional credit to Merchant for a Charge disputed by
                           a Cardholder for any reason is not final.

     (Merchant Agreement, p. 15). Further, any payments to Merchant were to be made only

     after chargebacks and reserves (both as discussed more fully below) were satisfied:

                           Merchant Bank may deduct from any payment to Merchant the
                           amount of any Credit Voucher processed for Merchant, any
                           Chargeback to Merchant, any amount to be deposited in the Reserve
                           Account and any Processing Fees and Card Network fines or
                           charges due from Merchant or due from any entity related to
                           Merchant under a separate agreement with Merchant Bank.

     (Merchant Agreement, p. 15).

            20.     The Merchant Agreement defined “Bank” to be Synovus and Qualpay

     collectively, and defined “Merchant Bank” to be Synovus. (Merchant Agreement, p. 2).

     As stated above, the Merchant Agreement called for provisional credits to an account of




                                                10
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 11 of 22 PageID 7094



     Merchant which the Merchant Agreement denominated as Merchant’s Settlement Account.

     (termed hereunder the “Settlement Account”, Merchant Agreement, p. 15).

     B.     Sponsorship Agreement - Qualpay, ISO and MSP

            21.     Under a Sponsorship Agreement with Qualpay, Synovus agreed to maintain

     a clear and settle transaction program through the Visa, MasterCard, and Discover payment

     systems. In return, Qualpay agreed to act as a service provider for Synovus. (Exhibit E,

     “Sponsorship Agreement”, p. 18, para. 4.1.2; p. 1). Synovus in particular sponsored

     Qualpay as an Independent Sales Organization (“ISO”) and as a Member Service Provider

     (“MSP”). (Sponsorship Agreement, p. 18, p. 4.1.1).

            22.     Under the Visa and MasterCard payment system rules, Synovus was

     authorized to contract with service providers to carry out selected responsibilities.

     (Exhibits F and G; Visa Rule 1.1.7.1; MasterCard 1.9.3).

            23.     (a)     Except as provided otherwise, Qualpay was engaged to direct,

     manage and administer the credit card programs of Synovus. (Sponsorship Agreement, p.

     11, par. 3.1.2). Qualpay’s responsibilities included administration of debits and credits to

     a reserve account and, under terms of the Sponsorship Agreement, to a “Merchant

     Settlement Account” at Synovus as follows:

                            6.1.1 Merchant Settlement Account. Bank will maintain one or
                            more special agency accounts for Merchant settlement (the
                            “Merchant Settlement Accounts”), which will be owned by Bank, to
                            receive settlement from Visa and MasterCard, through the Third
                            Party Provider with respect to the Program, and to receive discount
                            rates, fees, processing fees, transaction fees and other fees and
                            charges owing by Merchants under their Merchant Agreements for
                            the Program, through the Processing Services. Company agrees it
                            has no right, title or interest in the Merchant Settlement Accounts.




                                                 11
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 12 of 22 PageID 7095



                   (b)     Under the above provision, Synovus maintained and owned the

     Merchant Settlement Account. (Sponsorship Agreement, p. 24, para. 6.1.1). The Merchant

     Settlement Account was a different settlement account than the “Settlement Account”

     referenced in the Merchant Agreement.

            24.    For purpose of the Merchant Settlement Account, the parties used an

     account at Synovus bearing an identification number with the last two numerals of “53.”

     Per agreement and actual practice, the Merchant Settlement Account was established and

     maintained in the name of “Synovus/Qualpay, Inc. Settlement” or “Qualpay, Inc.

     Settlement.” This was a common settlement account used by Synovus and Qualpay for all

     merchants serviced by Qualpay.

     C.     Merchant Agreement - Chargebacks, Reserve Account and Reserve Fund

            25.    To further carry out the purposes of the Merchant Agreement, specifically

     as part of the structure of the Visa, MasterCard, and Discover rules designed to ensure

     financial integrity, chargebacks by customers of Merchant were to be debited back against

     Merchant. (“Chargebacks”).

            26.    (a)     Chargebacks were primary liabilities of the Merchant as follows:

                           Bank will chargeback to Merchant and Merchant will pay Bank, the
                           amount of each Charge which Merchant or a Merchant Affiliate
                           submits to Bank for processing that is subject to Chargeback to Bank
                           for any reason under the Operating Rules, or to the extent Bank
                           receives claims regarding the Charges from Cardholders under other
                           provisions of law.

     (Merchant Agreement, p. 18).

                   (b)     Each Chargeback to Merchant was immediately due and payable

     by Merchant. (Merchant Agreement, p. 19).

                   (c)     Chargebacks were defined as follows:



                                                12
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 13 of 22 PageID 7096



                            Chargeback: A return of a Charge to Merchant, typically initiated
                            by a Cardholder through a Card Issuer, for transmittal to and
                            payment by Merchant under Operating Rules established by the
                            Card Networks.

     (Merchant Agreement, p. 6).

            27.     (a)     In addition, to further ensure financial integrity, the Merchant

     Agreement provided a safeguard for payment of Chargebacks in the form of the reserve

     account (“Reserve Account”).

                    (b)     This was in conformity with incorporated rules of Visa, MasterCard,

     and Discover. Those rules provided for establishment of reserve accounts in favor of and

     as security for Synovus, including as security for liabilities or losses of Synovus occasioned

     by Chargebacks not paid by Merchant. (Exhibits H, Visa Core Rules, 10.1.1.3; Exhibit I,

     MasterCard Rules, 5.3.1).

                    (c)     Establishment of reserves for Chargebacks was also sanctioned by

     federal banking regulations, which recognize that liability for chargebacks (if not covered

     by a merchant) are a significant risk to acquiring banks, and even potentially lethal.

     (Exhibit J, Office of the Comptroller of the Currency, Comptroller’s Handbook, Version

     1.0, August 2014, p. 24; Exhibit K, FDIC – Division of Supervision and Consumer

     Protection, March 2007, pp. 166). Hence, from a policy perspective, creation of reserves

     for purpose of mitigating risks was beneficial, reasonable and necessary.

            28.     (a)     The Reserve Account was established at Synovus, identified by an

     account number with last two digits “58.” The Reserve Account was held in the name of

     “Qualpay, Inc., Merchant Reserve” or “Synovus Bank/Qualpay, Inc., Merchant Reserves.”




                                                  13
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 14 of 22 PageID 7097



                       (b)    The Reserve Account at Synovus held credited funds of numerous

     merchants including Merchant. The amount of withheld reserve funds attributable to any

     particular merchant was tracked and accounted for separately.

             29.       Synovus had right of control over the credits in the Reserve Account, as

     follows:

                              The Reserve Account will be separate from the Settlement Account.
                              Merchant shall have no right of withdrawal from the Reserve
                              Account. The Reserve Account shall be under the sole control of
                              Merchant Bank, and Processor shall not have access to or hold funds
                              in the Reserve Account. Any and all earnings from deposits of the
                              Merchant to the Reserve Account shall be the sole property of the
                              Bank.

     (Merchant Agreement, p. 34).

             30.       (a)    In line with the above, Synovus, Qualpay and Merchant agreed

     Synovus had authority to establish and maintain the Reserve Account and to fund the

     account by way of various debits including debits to the Settlement Account under the

     Merchant Agreement.

                              Merchant may be required to deposit, or Merchant Bank may
                              deposit by deducting from any payment due to Merchant or from
                              any funds in the Settlement Account or any other deposit account of
                              Merchant, into an account maintained by Merchant Bank (or at
                              another approved depository institution) (the “Reserve Account”),
                              initially or at any time in the future as requested by Bank, sums
                              sufficient to satisfy Merchant’s current and/or future obligations as
                              determined by Bank in its sole and absolute discretion.

     (Merchant Agreement, p. 34).

                       (b)    In addition, Synovus was entitled to retain funds for the Reserve

     Account from the Merchant Settlement Account under the Sponsorship Agreement and

     was entitled to place holds and set off against other monies. (Sponsorship Agreement, p.

     10, para. 2.4).



                                                   14
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 15 of 22 PageID 7098



              31.   Under the above terms, funds were subject to credit to the Reserve Account

     by way of debits of funds from the Merchant Settlement Account under the Sponsorship

     Agreement, the Settlement Account under the Merchant Agreement, or other sources of

     funds.

              32.   (a)    In the event credits in the Settlement Account or the Reserve

     Account were insufficient to cover charged-back debits, or Merchant failed to cover

     chargebacks, Qualpay (as between Qualpay and Synovus) agreed to bear responsibility for

     all losses. (Sponsorship Agreement, p. 11, para. 3.1.1).

                    (b)    Under Federal law and its license agreements with Visa and

     MasterCard, Synovus was obligated to ensure that credits covering Chargebacks were

     transmitted to banks which issued credit cards used for transactions at Merchant, and the

     card issuing banks were in turn obligated to issue credits to their card holders for the

     Chargebacks. (12 C.F.R. §§ 1026.12, and 1026.13, Regulation Z; 12 C.F.R. § 1005.11,

     Regulation E) (Exhibit L, Visa Rules pp. 154; Exhibit M, MasterCard Rules 2.2.1).

              33.   At the time of the transfer to the receivership, the Reserve Account for

     Merchant held the Reserve Fund of approximately $6,300,000. This was the amount and

     source of the Reserve Fund ultimately transferred to the receivership, and now held as a

     credit by the receivership at Valley National Bank, but as alleged, subject to Rights in the

     Reserve Fund of Synovus.

     D.       Rights to the Reserve Fund –Merchant Agreement

              34.   (a)    By agreement of Merchant, Synovus had ultimate rights and control

     over disposition of Reserve Fund in the Reserve Account. (Merchant Agreement, pp. 33-

     34).




                                                 15
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 16 of 22 PageID 7099



                    (b)     Rights of Merchant to credits were limited to valid and settled

     credits remaining only after settlement in favor of Synovus and others, and after posting of

     appropriate debits including debits to cover Synovus and/or Qualpay for Chargebacks and

     Reserve Account Deposits (Merchant Agreement, p. 15).

                    (c)     Merchant had no rights to credits in the Reserve Account:

                            Merchant shall have no right of withdrawal from the Reserve
                            Account. The Reserve Account shall be under the sole control of
                            the Merchant Bank …

                                                   *   *   *

                            If funds are not available in the Settlement Account, Bank without
                            prior notice to Merchant may deduct from the Reserve Account any
                            obligation of Merchant to Bank under this Agreement, including all
                            Processing Fees, Chargebacks, credit vouchers, damages, and any
                            and all additional fees, and sums sufficient to reimburse Bank for
                            the amount any fines, penalty amounts and charges due the Card
                            Networks.

     (Merchant Agreement, pp. 34-35).

                    (d)     Merchant granted Synovus the right to make deposits into the

     Reserve Account out of funds of Merchant or any charges to which Merchant may have

     had a contingent interest:

                            Whenever the balance in the Reserve Account is less than the
                            minimum balance required,, or is otherwise deficient, Merchant
                            Bank may, without prior notice, deposit the deficiency into the
                            Reserve Account by reducing any payment to Merchant required by
                            this Agreement or deduct the deficiency from the Settlement
                            Account or any other deposit account of Merchant with another
                            depository institution … and deposit it into the Reserve Account.

     (Merchant Agreement, p. 35).

            35.     (a)     As to Merchant, the number and amount of actual Chargebacks

     greatly exceeded the credits in the Merchant Settlement Account and the Reserve Account,




                                                 16
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 17 of 22 PageID 7100



     foreclosing any possibility of rights of Merchant to receive a payment from Synovus or

     Qualpay from those accounts and in the Reserve Fund.

                    (b)     Absent the freeze on the Reserve Fund and the subsequent turnover

     of the Reserve Fund to the receivership under terms of the TRO Order and the Order

     granting disgorgement purportedly based on §13(b) of the FTC Act, the Reserve Fund

     would have been applied to cover Chargebacks. The shut-down of Merchant resulted in

     the Merchant’s inability to pay Chargebacks despite the Merchant’s obligation to do so

     under the Merchant Agreement. This resulted in the liability and loss to Synovus of over

     $6,300,000, which otherwise would have been covered by the Reserve Fund.

            36.     In addition and alternatively, to the extent Merchant had any rights in the

     Reserve Fund, Merchant granted to Synovus and to Qualpay as the “Bank”, security

     interests in the Reserve Fund:

                            To secure Merchant’s performance of its obligations under this
                            Agreement, and any other agreement with Bank, Merchant grants
                            Bank a security interest in each Charge and its proceeds, the
                            Settlement Account, the Reserve Account and any other deposit
                            account of Merchant with a financial institution, whether now
                            existing or established in the future, and in the proceeds of all those
                            accounts, any funds due Merchant from Bank and any of Merchant’s
                            property held by Bank.

     (Merchant Agreement, p. 36).

            37.     (a)     The Receiver and the FTC alleged in this case that Merchant had

     ownership or other rights in the Reserve Account which would necessarily confirm security

     interests of Synovus and Qualpay under the above grant. (Doc. 38, pp. 12, 13 of 20; Doc.

     77, pp. 2, 4 of 17; Doc. 78, pp. 6 – 7 of 21).

                    (b)     Likewise, on an initial basis this Court concluded in the Order that

     Merchant had an “ownership” interest in the Reserve Fund, which also if finalized would



                                                      17
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 18 of 22 PageID 7101



     necessarily confirm security interests of Synovus and Qualpay under the Order and the

     above grant of a security interest.

                    (c)      Accordingly, to the extent Merchant had any rights in the Reserve

     Fund as reasoned by the FTC and the receivership, and as found initially by this Court, the

     above facts established security interests of Synovus and Qualpay in the Reserve Fund.

     F.     Rights to the Reserve Fund – Sponsorship Agreement.

            38.     As a named account holder of the Reserve Account, and as a party holding

     a security interest, Qualpay had rights under the Uniform Commercial Code, subject to

     limitations agreed upon by Qualpay and Synovus. (Fla. Stat. § 674.401, et seq.; Ga. Code

     § 11-4-401, et seq.).

            39.     By agreement of Qualpay and Synovus, even though Synovus had ultimate

     rights and control over disposition of Reserve Fund in the Reserve Account, Qualpay had

     certain rights and responsibilities to direct, manage and administer Reserve Fund.

     (Sponsorship Agreement, p. 9 Article 2; p. 10, section 2.4; p. 11, section 3.1.2).

            40.     In addition, Qualpay had a right to consult with Synovus in respect to the

     Reserve Account, and Synovus was entitled to retain funds from the Reserve Account and

     was entitled to place holds and set off against other monies:

                             Bank, in consultation with Company, may place holds on, or offset
                             against, such Merchant Reserve Accounts and any other monies
                             belonging to or payable to Merchants. Company shall provide
                             information to Bank to assist Bank in its determination whether to
                             hold, or offset against, Merchant Reserve Accounts.

     (Sponsorship Agreement, p. 10, para. 2.4). Under the Sponsorship Agreement, Qualpay

     was named the “Company” and the term “Bank” referred solely to Synovus. (Sponsorship

     Agreement, p. 1).




                                                  18
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 19 of 22 PageID 7102



            41.    (a)     Under the Sponsorship Agreement, Qualpay agreed Synovus held

     the Reserve Account for security, as follows:

                           Bank shall be entitled to retain in Bank’s possession or on deposit
                           with Bank, any collateral security or reserves of Merchants
                           (“Merchant Reserve Accounts”) pledged as security for the
                           performance of Merchants’ obligations relating to the Merchant
                           Agreements.

     (Sponsorship Agreement, p. 10, para. 2.4).

                   (b)     In addition, Qualpay granted a security interest to Synovus in the

     Reserve Fund of the Reserve Account under other provisions of the Sponsorship

     Agreement.    First, Qualpay granted to Synovus a security interest in the Merchant

     Settlement Account as follows:

                           Company hereby grants Bank a continuing first priority security
                           interest in and to the …Merchant Settlement Account… to secure
                           the payment and performance in full of all of Company’s obligations
                           under this Agreement, and any other agreement or document
                           executed in connection with this Agreement.

     (Sponsorship Agreement, p. 29, section 6.4). Once the security interest attached to funds

     in the Merchant Settlement Account, to the extent funds flowed from the Merchant

     Settlement Account the security interest followed those funds into the Reserve Account as

     proceeds under terms of the Uniform Commercial Code.

                   (c)     Second, Qualpay granted to Synovus a security interest in all funds

     in which Qualpay may have had an interest:

                           Company grants Bank a continuing first priority security interest in
                           and to … all funds belonging or payable to Company or in which
                           Company may have an interest … to secure the payment and
                           performance in full of all of Company’s obligations under this
                           Agreement, and under any other agreement or document executed
                           in connection with this Agreement.

     (Sponsorship Agreement, p. 29, section 6.4).



                                                  19
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 20 of 22 PageID 7103



     G.     Perfection of Security Interests

            42.     Under the above provisions, and the fact Synovus controlled funds

     deposited as credits to accounts at Synovus, Synovus had perfected security interests in the

     Reserve Fund held in the Reserve Account at Synovus, under the provisions of the Uniform

     Commercial Code. (Fla. Stat. §§ 679.2031(2)(b), 679.3121(2)(c), and 679.3131(1); Ga.

     Code 11-9-2003(b)(2), 11-9-312(b)(3), and 11-9-313(a)).

     H.     Default, Liability and Indebtedness

            43.     Merchant defaulted in its responsibility to cover Chargebacks.

            44.     For its default Merchant bore liabilities to Synovus and Qualpay.

            45.     For its default Merchant became indebted to Synovus and Qualpay.

            46.     On account of Merchant’s default and the corresponding losses, Qualpay

     became liable and indebted to Synovus.

            47.     The liabilities and indebtedness owed to Synovus were covered by the

     Rights to the Reserve Fund of Synovus as alleged above. The liabilities and indebtedness

     were in excess of the Reserve Fund.

                                           COUNT ONE

            48.     Paragraphs 13-47 are incorporated by reference.

            49.     This is a counterclaim against the Special Receiver and Qualpay for

     declaratory judgment that Synovus held and continues to hold Rights to the Reserve Fund,

     that any interest of the receivership in the Reserve Fund either does not exist or is junior

     and subsidiary to the rights of Synovus, that the receivership is obligated to return the

     Reserve Fund to Synovus, and that any interest of Qualpay is inferior and subsidiary to the

     rights of Synovus.




                                                  20
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 21 of 22 PageID 7104



            50.     The jurisdiction and power of this Court in this action is based on the

     receivership proceeding before this Court.

            51.     The receivership, as evidenced by papers previously filed in this action,

     disputes the Rights to the Reserve Fund of Synovus. There is a genuine case and

     controversy in this matter.

            52.     Qualpay is a necessary party to this action under Fed. R. Civ. P. 19.

            53.     All conditions precedent have occurred or been performed.

            WHEREFORE, Synovus requests judgment as follows:

                    a.      Synovus is entitled to the Reserve Fund including earned interest;

                    b.      The receivership is obligated to immediately transfer to Synovus the

     Reserve Fund with earned interest;

                    c.      Recovery of costs of this action; and

                    d.      All other just and proper relief.

     Dated: June 3, 2019

                                                   /s/Charles F. Ketchey, Jr.
                                                   Lara R. Fernandez, Esq. – FBN 0088500
                                                   lfernandez@trenam.com
                                                   Charles F. Ketchey, Jr., Esq. – FBN 0181735
                                                   cketchey@trenam.com
                                                   Rhys P. Leonard, Esq. – FBN 0059176
                                                   rleonard@trenam.com
                                                   TRENAM, KEMKER, SCHARF, BARKIN,
                                                     FRYE, O’NEILL and MULLIS, P.A.
                                                   101 E Kennedy Boulevard, Suite 2700
                                                   Tampa, FL 33602
                                                   Tel: (813) 223-7474 | Fax: (813) 227-0404

                                                   -and-

                                                   /s/ Steven M. Kaufmann
                                                   Steven M. Kaufmann
                                                   Washington DC Bar No. 1022365



                                                  21
Case 6:18-cv-00862-RBD-DCI Document 189 Filed 06/03/19 Page 22 of 22 PageID 7105



                                                 (pro hac vice)
                                                 MORRISON FOERSTER, LLP
                                                 2000 Pennsylvania Avenue NW, Suite 6000
                                                 Washington, DC 20006-1888
                                                 Tel: (202) 887-1500
                                                 Fax: (202) 887-0763
                                                 skaufmann@mofo.com
                                                 Counsel for Intervener Synovus Bank

                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the above and foregoing has
     been electronically filed on June 3, 2019, with the Clerk of Court by using the CM/ECF
     system, which will send notice of electronic filing to all registered CM/ECF participants
     and email service directly to Benjamin R. Davidson, Bikram Bandy, and Sung W. Kim,
     Federal Trade Commission, Mail Stop CC-8528, 600 Pennsylvania Avenue NW,
     Washington, DC 20580, email bdavidson@ftc.gov, skim6@ftc.gov, bbandy@ftc.gov, and
     to Burton W. Wiand and George Guerra, 5505 West Gray Street, Tampa, Florida, 33609,
     email bwiand@wiandlaw.com, and guerra@wiandlaw.com, and Edward A. Marshall,
     Suite 2100, 171 17th St., NW, Atlanta, Georgia 30363, email Edward.marshall@agg.com.


                                                        /s/ Charles F. Ketchey, Jr.
                                                                       Attorney




                                                22
